Title: To George Washington from Major Benjamin Tallmadge, 11 December 1778
From: Tallmadge, Benjamin
To: Washington, George


  
    Sir
    Durham [Conn.] Decr 11th 1778.
  
The enclosed has this moment come to hand—nothing but the difficulty of crossing the Sound has delayed its arrival agreeable to the time appointed in my last.
Your Excellency’s Letter containing some instructions for carrying on the Correspondence with C—- in future came to hand when the Regt was on the march for this place. I accordingly saw them in Qrs first & then proposed returning somewhere in the vicinity of Fairfield, for the purpose of expediting any dispatches which might come to hand.
  The plan for intrusting the conveyance of C—-s letter to Hd Qrs & so of corr[e]sponding with him occasionally, to any Person unknown to C—- I must say I have no objection to; but I dare not venture to make an appointment without previously consulting him, least he should be alarmed at the Step & fearing a detection from having too many Confidants should relinquish his Employment—I will propose something of this kind to him by the next conveyance (with your Excellency’s leave) that being fully satisfied with his men, he may be easy in his situation, & the more useful in his undertaking. For the present I have left a Corpl & 3 or 4 Dragoons at Fairfd (at which Place is a Commy of  
    
    
    
    Provisions & Forage, so that thier Horses may be well attended & recruited) where I shall immediately repair, & if necessary can return to the Regt for the most of the time, when dispatches are not expected.
Your Excellency proposes a Conference with C—- if his fidelity can be depended on—I dare pawn my Honour on his fidelity, but would propose some Considerations to your attention previous to mentioning the matter to C—-. Perhaps your Excellency may have forgotten the Circumstances which attended C—- first in leaving & then returning to the Island. Being an Inhabitant of L.I. & passing thro’ the sound, he was taken by one of our armed Sloops, considered as a Prisoner, & after some time permited by Governr Trumbull to return to L.I. on parole. There he tarried, ’till by the influence of his friends in this State, he obtained an order from Governr T—- to return to Connecticut. Tho permission could not be obtained from Governr Tryon, he still left the Island—When the Commissioners published their late manifesto I proposed it to him to take the benifit of the same & serve us in his present Capacity. He undertook, tho’ I am informed has not actually been formally sworn &c. By this you will readily perceive that he is not a Person incog., but being considered as one of their friends has a better opportunity of acquainting himself with their proceedings—Now should he be recalled, I fear his future usefulness would cease, & perhaps his person be in danger on his return; unless he should come off incog. for a little time. However from this stating, your Excellency will judge of the propriety of such a measure, & as may be tho’t proper so will I direct him.
I recd 30 Guineas of Colo. Henley on your Excellency’s order, which I shall remit as sparingly as may be tho’t best—will moreover propose to C—- to make use of continental bills in paying some of his Couriers, if they will pass, agreeable to directions. I am &c. &c.

  B. Tallmadge

